Citation Nr: 1829677	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  17-55 440	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow 


INTRODUCTION

The Veteran had honorable active military service from January 1954 to January 1956.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2017 decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

In a July 2018 rating decision issued prior to the promulgation of a decision in this appeal, the RO granted entitlement to nonservice-connected pension with special monthly pension due to the need for aid and attendance from the date of claim, which represents a full grant of the benefit sought on appeal.


CONCLUSION OF LAW

As the benefit sought on appeal has been granted in full, there remains no question of law or fact on appeal, and the appeal is dismissed.  38 U.S.C. §7105 (d)(5).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  

In the May 2017 rating decision on appeal, the Veteran was denied entitlement to nonservice-connected pension benefits; he appealed that denial to the Board.  In September 2017, the Veteran filed a new claim for nonservice-connected pension.   His appeal was certified to the Board in April 2018.  In June 2018, the Veteran submitted a written statement in which he requested his appeal be stopped and the RO process his September 2017 claim for nonservice-connected pension.  However, in a July 2018 rating decision, the RO granted the Veteran entitlement to nonservice-connected pension benefits with special monthly pension due to the need for aid and attendance effective February 27, 2017, the date of the Veteran's original claim stating that he had continuously prosecuted his claim since that date.

Accordingly, the Board finds that the Veteran's appeal as to this matter has been rendered moot as the benefit sought on appeal has been fully granted by the RO's July 2018 rating decision.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Hence, there remains no case or controversy for the Board to resolve, and the appeal is dismissed.  38 U.S.C. §7105(d)(5).


ORDER

The appeal is dismissed.




		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


